DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 19 November 2021.  Claims 1-5, 7-12, and 14-19 are pending.

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. Applicant argues that the prior rejection of the 1 September 2021 Non-Final Office action, specifically the Rauh reference (US Publication 2015/0058754), fails to explicitly disclose the limitation “stopping responding to the gesture control operation performed by the user on the shooting interface during process of switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation”.  See remarks at 9.  The examiner respectfully disagrees.  
As defined in independent claims 1, 8, and 15, a “gesture control operation” is performed by a user “on the shooting interface”.  The specification at ¶ 0061 further discloses that the “gesture control operation may refer to an operation of controlling a shooting function of the touch terminal 110 by the user through gesture control”.  Thus, as defined, the “gesture control operation” is an operation specific to the shooting function of the device.  As noted by Applicant in the remarks at 9, Rauh discloses “scrolling from a camera section to a content browsing section by a touch gesture of the user…and to scroll up, the user places the user’s finger on the touch screen and drags it up the screen, and this gesture causes the display area to scroll up in accord with the finger movement”.  In short, to transition from a shooting interface to an album interface, a finger movement gesture is utilized.
As claimed, a touch terminal is “configured to respond to a gesture control operation performed by the user on the shooting interface”, and in response to a sliding operation to transition from the shooting interface to an album interface, “stopping responding to the gesture control operation performed by the user on the shooting interface”.  Further, the gesture control 
As a result, the examiner maintains the propriety of the Rauh reference with respect to the newly amended limitations of claims 1, 8, and 15.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauh et al. (US Publication 2015/0058754 A1, hereinafter Rauh).

	Regarding claim 1, Rauh discloses a method for switching an interface, applied to a touch terminal capable of presenting a graphical user interface, the method comprising:

receiving a sliding operation performed by a user on the shooting interface (a user may perform a drag gesture (sliding) in order to view the content of other sections, at ¶ 0041); and
switching the shooting interface to an album interface in response to the sliding
operation being a predetermined sliding operation (in response to the slide operation, the interface displays a content browsing section.  See ¶ 0040 and 0043.  The content browsing section may be a shared or personal photo album, at ¶ 0029),
wherein the touch terminal is further configured to respond to a gesture control operation performed by the user on the shooting interface, and the method further comprises:
stopping responding to the gesture control operation performed by the user on the shooting interface in response to the sliding operation being the predetermined sliding operation (as the interface of Rauh transitions from a shooting interface to an album interface through a finger movement gesture, it follows that any gesture control operation that may be performed on the shooting interface is not performed during the scrolling operation.  See Rauh, ¶ 0041).

	Regarding claim 2, Rauh discloses wherein said switching the shooting interface to the album interface comprises:
obtaining a touch point of the sliding operation; determining whether the sliding operation is the predetermined sliding operation based on a movement trend of the touch point; and switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation (Rauh discloses the use of a slide/drag gesture to display the content browsing section, at ¶ 0040, seen in Fig. 1.  A slide or drag gesture inherently includes determining a start point and a following movement direction.  Recognition of the 

Regarding claim 7, Rauh discloses reading a predetermined number of album images in an album gallery of the touch terminal (as seen in the Photo Stream Album Browser of Fig. 12, album galleries are grouped, titled, and a number of photos resident in the album displayed on the interface.  See ¶ 0131),
generating an album preview image based on the predetermined number of album images (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album); and
determining an initial frame image of the album interface based on the album preview image (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album).

Regarding claim 8, Rauh discloses a touch terminal capable of presenting a graphical user interface, comprising:
one or more processors (the touch terminal is a mobile device such as a smart phone, tablet, or laptop.  Such devices include at least one processor.  See ¶ 0030); and
a memory for storing instructions executable by the processor (the touch terminal is a mobile device such as a smart phone, tablet, or laptop.  Such devices include a memory for storing instructions.  See ¶ 0030),
wherein, the one or more processors are configured to execute the instructions to perform operations comprising:
displaying a shooting interface (Rauh discloses displaying a camera control interface, including a shutter button for capturing images.  See Fig. 1, items 101, 130, and 150, and ¶ 0040-0041);

switching the shooting interface to an album interface in response to the sliding
operation being a predetermined sliding operation (in response to the slide operation, the interface displays a content browsing section.  See ¶ 0040 and 0043.  The content browsing section may be a shared or personal photo album, at ¶ 0029),
wherein the touch terminal is further configured to respond to a gesture control operation performed by the user on the shooting interface, and said operations further comprises:
stopping responding to the gesture control operation performed by the user on the shooting interface in response to the sliding operation being the predetermined sliding operation (as the interface of Rauh transitions from a shooting interface to an album interface through a finger movement gesture, it follows that any gesture control operation that may be performed on the shooting interface is not performed during the scrolling operation.  See Rauh, ¶ 0041).

Regarding claim 9, Rauh discloses wherein said switching the shooting interface to the album interface comprises:
obtaining a touch point of the sliding operation; determining whether the sliding operation is the predetermined sliding operation based on a movement trend of the touch point; and switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation (Rauh discloses the use of a slide/drag gesture to display the content browsing section, at ¶ 0040, seen in Fig. 1.  A slide or drag gesture inherently includes determining a start point and a following movement direction.  Recognition of the gesture as being associated with a particular function results in subsequent execution of the function).

Regarding claim 14, Rauh discloses wherein said operations further comprises: 

generating an album preview image based on the predetermined number of album images (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album); and
determining an initial frame image of the album interface based on the album preview image (Fig. 12 illustrates a thumbnail image representative of at least one photograph resident in the related album).

Regarding claim 15, Rauh discloses a non-transitory computer-readable storage medium storing thereon instructions, when being executed by one or more processors of a touch terminal capable of presenting a graphical user interface (the touch terminal is a mobile device such as a smart phone, tablet, or laptop.  Such devices include at least one processor and computer-readable storage medium.  See ¶ 0030, cause the touch terminal to perform operations comprising:
displaying a shooting interface (Rauh discloses displaying a camera control interface, including a shutter button for capturing images.  See Fig. 1, items 101, 130, and 150, and ¶ 0040-0041);
receiving a sliding operation performed by a user on the shooting interface (a user may perform a drag gesture (sliding) in order to view the content of other sections, at ¶ 0041); and
switching the shooting interface to an album interface in response to the sliding
operation being a predetermined sliding operation (in response to the slide operation, the interface displays a content browsing section.  See ¶ 0040 and 0043.  The content browsing section may be a shared or personal photo album, at ¶ 0029),

stopping responding to the gesture control operation performed by the user on the shooting interface in response to the sliding operation being the predetermined sliding operation (as the interface of Rauh transitions from a shooting interface to an album interface through a finger movement gesture, it follows that any gesture control operation that may be performed on the shooting interface is not performed during the scrolling operation.  See Rauh, ¶ 0041).

	Regarding claim 16, Rauh discloses, wherein said switching the shooting interface to the album interface comprises:
obtaining a touch point of the sliding operation; determining whether the sliding operation is the predetermined sliding operation based on a movement trend of the touch point; and switching the shooting interface to the album interface in response to the sliding operation being the predetermined sliding operation (Rauh discloses the use of a slide/drag gesture to display the content browsing section, at ¶ 0040, seen in Fig. 1.  A slide or drag gesture inherently includes determining a start point and a following movement direction.  Recognition of the gesture as being associated with a particular function results in subsequent execution of the function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rauh in view of Westerman et al. (US Publication 2008/0316183 A1, hereinafter Westerman).

	Regarding claim 3, Rauh discloses the method as in claim 2.  Rauh fails to explicitly disclose such, wherein said determining whether the sliding operation is the predetermined sliding operation comprises: 
obtaining a touch point movement distance of the touch point;
determining a sliding start position and a sliding end position of the touch point in
response to the touch point movement distance being greater than a distance threshold; and 
determining that the sliding operation is the predetermined sliding operation based on a relative position between the sliding start position and the sliding end position.
Westerman discloses systems and methods for recognizing swipe gestures on a touch-sensitive device, similar to Rauh.  Furthermore, Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the swipe gestures of Rauh to include the swipe length, duration, and direction thresholds of Westerman.  One would have been motivated to make such a combination for the advantage of improving the interpretation of gestures as input in connection with touch-sensitive devices.  See Westerman, ¶ 0011.

Regarding claim 4, Westerman discloses in response to the predetermined sliding operation being an upward sliding operation, said determining that the sliding operation is the predetermined sliding operation comprises:
obtaining a longitudinal movement value of the touch point by obtaining a difference between an ordinate of the sliding end position and an ordinate of the sliding start position; obtaining a lateral movement value of the touch point by obtaining a difference between an abscissa of the sliding end position and an abscissa of the sliding start position; and determining that the sliding operation is the upward sliding operation in response to the longitudinal movement value of the touch point being greater than the lateral movement value of the touch point (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.  Comparison of vertical and horizontal magnitude to determine the proper gesture is disclosed at ¶ 0065).

Regarding claim 5, Westerman discloses in response to a starting point of the sliding operation being located in a viewfinder area of the shooting interface, said switching the shooting interface to the album interface comprises:
obtaining a sliding duration of the sliding operation; and determining that the sliding operation is the predetermined sliding operation in response to the sliding duration being greater than a time threshold (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068).


obtaining a touch point movement distance of the touch point;
determining a sliding start position and a sliding end position of the touch point in response to the touch point movement distance being greater than a distance threshold; and
determining that the sliding operation is the predetermined sliding operation based on a relative position between the sliding start position and the sliding end position.
Westerman discloses systems and methods for recognizing swipe gestures on a touch-sensitive device, similar to Rauh.  Furthermore, Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the swipe gestures of Rauh to include the swipe length, duration, and direction thresholds of Westerman.  One would have been motivated to make such a combination for the advantage of improving the interpretation of gestures as input in connection with touch-sensitive devices.  See Westerman, ¶ 0011.

Regarding claim 11, Westerman discloses in response to the predetermined sliding operation being an upward sliding operation, said determining that the sliding operation is the predetermined sliding operation comprises:
obtaining a longitudinal movement value of the touch point by obtaining a difference between an ordinate of the sliding end position and an ordinate of the sliding start position;  obtaining a lateral movement value of the touch point by obtaining a difference between an abscissa of the sliding end position and an abscissa of the sliding start position; and determining that the sliding operation is the upward sliding operation in response to the longitudinal 

Regarding claim 12, Westerman discloses in response to a starting point of the sliding operation is located in a viewfinder area of the shooting interface, said switching the shooting interface to the album interface comprises:
obtaining a sliding duration of the sliding operation; and determining that the sliding operation is the predetermined sliding operation in response to the sliding duration being greater than a time threshold (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068).

Regarding claim 17, Rauh discloses the storage medium according to claim 16.  Rauh fails to explicitly disclose such wherein said determining whether the sliding operation is the predetermined sliding operation comprises:
obtaining a touch point movement distance of the touch point;
determining a sliding start position and a sliding end position of the touch point in response to the touch point movement distance being greater than a distance threshold; and
determining that the sliding operation is the predetermined sliding operation based on a relative position between the sliding start position and the sliding end position.
Westerman discloses systems and methods for recognizing swipe gestures on a touch-sensitive device, similar to Rauh.  Furthermore, Westerman discloses wherein the gestures may 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the swipe gestures of Rauh to include the swipe length, duration, and direction thresholds of Westerman.  One would have been motivated to make such a combination for the advantage of improving the interpretation of gestures as input in connection with touch-sensitive devices.  See Westerman, ¶ 0011.

Regarding claim 18, Westerman discloses in response to the predetermined sliding operation being an upward sliding operation, said determining that the sliding operation is the predetermined sliding operation comprises:
obtaining a longitudinal movement value of the touch point by obtaining a difference between an ordinate of the sliding end position and an ordinate of the sliding start position; obtaining a lateral movement value of the touch point by obtaining a difference between an abscissa of the sliding end position and an abscissa of the sliding start position; and determining that the sliding operation is the upward sliding operation in response to the longitudinal movement value of the touch point being greater than the lateral movement value of the touch point (Westerman discloses wherein the gestures may be recognized with respect to swipe length thresholds, swipe time thresholds, and vertical and horizontal motion.  See Westerman, ¶ 0062 and 0064-0068.  Comparison of vertical and horizontal magnitude to determine the proper gesture is disclosed at ¶ 0065).

Regarding claim 19, Westerman discloses in response to a starting point of the sliding operation being located in a viewfinder area of the shooting interface, said switching the shooting interface to the album interface comprises:
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145